t c memo united_states tax_court ross gable cansino and mary ann cansino petitioners v commissioner of internal revenue respondent docket no filed date ross gable cansino and mary ann cansino pro sese gerald l brantley for respondent memorandum opinion armen special_trial_judge respondent determined a deficiency in petitioners’ federal_income_tax for the taxable_year in the amount of dollar_figure - - the issue for decision is whether by virtue of sec_151 ’ petitioners’ failure to provide social_security numbers for their children on their income_tax return precludes the allowance of deductions for dependency_exemptions for the children we hold that petitioners’ failure precludes the allowance of the deductions background this case was submitted fully stipulated under rule and the facts stipulated are so found petitioners resided in george west texas at the time that their petition was filed with the court petitioners are u s citizens who are husband and wife they were married in san antonio texas in date and remained married throughout the taxable_year in issue petitioners are the parents of four children katheryn a cansino born in date elizabeth m cansino born in date jesse r cansino born in date and mary v cansino born in date all four children were born in houston texas and are citizens of the united_states petitioner ross gable cansino and petitioner mary ann cansino each have social_security numbers however petitioner sec_1 unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable_year in issue and all rule references are to the tax_court rules_of_practice and procedure have not applied for social_security numbers on behalf of any of their children nor has any of their children received a social_security_number in date petitioners timely filed an income_tax return form_1040 for on their return petitioners claimed deductions for dependency_exemptions for their four children under the column for dependent’s social_security_number petitioners wrote none opposite each of the four children’s names no taxpayer other than petitioners claimed deductions for dependency_exemptions for any of petitioners’ children for in date respondent issued a notice_of_deficiency to petitioners determining a deficiency in their income_tax for the notice includes the following explanation for respondent’s action we are unable to allow the exemptions claimed for your three daughters and son for in order to claim an exemption for each of them you must provide us with their social_security numbers if the children are unable to secure social_security numbers and you wish to claim an exemption for them then you must secure an individual_taxpayer_identification_number respondent concedes that for petitioners are entitled to deductions for dependency_exemptions for their children but for petitioners’ failure to include their children’s social_security numbers on petitioners’ return q4e- petitioners contend that their failure to include their children’s social_security numbers on their return is based on a sincerely held religious belief that social_security numbers are universal numerical identifiers to be equated with the mark of the beast warned against in the bible petitioners also contend that the requirement obligating a taxpayer to include a child’s social_security_number on the taxpayer’s return is contrary to the equal protection and due process clauses of the amendment to the constitution as well as the due process clause of the amendment discussion as a preliminary matter we note that deductions are strictly a matter of legislative grace and a taxpayer must satisfy the specific requirements for any deduction claimed see 292_us_435 a taxpayer is entitled to a deduction for an exemption for each child who qualifies as the taxpayer’s dependent under sec_151 and sec_152 see sec_15l a c however sec_15l e limits this allowance by providing that no exemption shall be allowed under this section with respect to any individual unless the tin of such individual is included on the return claiming the exemption sec_151 was added to the code by the small_business job protection act of sbujpa publaw_104_188 sec continued - - sec_7701 defines the term tin for purposes of the internal_revenue_code to mean the identifying number assigned to a person under sec_6109 sec_6109 d provides that the social_security account number ssn issued to an individual is the identifying number of the individual except as otherwise specified under the applicable regulations the regulations provide that an individual required to furnish a tin must use the ssn unless the individual is not eligible to obtain an ssn see sec_301_6109-1 a and b proced admin regs petitioners do not contend that continued a 110_stat_1755 thus sec_151 is generally effective for returns due on or after date see sbupa sec d 110_stat_1853 however in the case of returns for taxable years beginning in a special rule governs the effective date for sec_15l e in such case a taxpayer shall not be reguired to provide a taxpayer_identification_number for a child who is born after date in the case of a taxable_year beginning in sbupa sec d stat accordingly sec_151 is applicable in the present case because petitioners’ four children were all born before date and petitioners’ return was due after date see sec_6072 ssn’s are issued by the social_security administration ssa of the u s department of health and human services upon application by a citizen a qualified alien or by a parent on behalf of a qualified child see generally c f_r sec_422 through the issuance of a ssn results in the creation of a record at the ssa of that person’s earnings for purposes of determining the old-age survivors and disability insurance and other_benefits to which that the person may be entitled and a unique numerical identifier for the individual for use by a variety of governmental and private entities see miller v commissioner t cc -- - their children are not eligible to obtain an ssn indeed as u s citizens petitioners’ children are eligible to obtain ssn’s see c f_r sec_422 a the applicable regulations further provide that any individual who is duly assigned a social_security_number or who is entitled to a social_security_number will not be issued an irs individual_taxpayer_identification_number sec_301_6109-1 proced admin regs in view of the foregoing it is apparent that sec_151 e is applicable to the facts of this case and if not unconstitutional serves to bar allowance of deductions for dependency_exemptions for petitioners’ children accordingly we turn now to petitioners’ constitutionally based contentions we begin with the contention that compliance with sec_151 would contravene a sincerely held religious belief this court has previously upheld sec_15l1 e against challenge that it violates the free exercise clause of the amendment to the constitution and the religious freedom restoration act of rfra publaw_103_141 107_stat_1488 sec_301_6109-1 proced admin regs is effective for any return required to be filed after date see t d 1996_1_cb_314 prior to the promulgation of the regulation the commissioner issued individual taxpayer identification numbers to taxpayers who objected to the use of ssn’s on religious grounds see davis v commissioner tcmemo_2000_210 n wolfrum v commissioner tcmemo_1991_370 affd without published opinion 972_f2d_350 6th cir - jj - see 114_tc_511 see also kocher v commissioner tcmemo_2000_238 davis v commissioner tcmemo_2000_210 involving both rfra and the privacy_act of u s c sec_552a petitioners have given us no persuasive reason to revisit any of those cases accordingly we hold that petitioners’ religious belief does not negate the requirement of sec_15l e that a taxpayer include on the taxpayer’s return the ssn of any child whom the taxpayer claims as a dependent we turn now to petitioners’ contention that sec_151 violates the equal protection and due process clauses of the amendment to the constitution as well as the due process clause of the amendment petitioners assert that the requirement to provide ssn’s for their children violates equal protection principles because it is over-inclussive petitioners argue that the ssn requirement should have been tailored so as to apply only to those individual parents who are both likely to take the deductions for their children not to all parents petitioners seek to have the ssn requirement imposed for a distinct class of individuals namely those involved in divorce proceedings paternity suits or other domestic relations proceedings we disagree initially we note that this court has held that the amendment does not apply to federal tax statutes see 55_tc_6 affd per curiam 450_f2d_280 thus the equal protection and due process clauses of the amendment do not operate as a limitation on the taxing power of the federal government see 68_tc_603 in contrast the due process clause of the amendment constitutes a limitation on the taxing power of the federal government the due process clause provides protection against federal discriminatory action so unjustifiable as to be violative of due process 394_us_618 347_us_497 608_f2d_599 5th cir affg per curiam tcmemo_1979_39 further the due process clause of the amendment has been held to incorporate guaranties analogous to those of the equal protection clause of the 14th amendment see 461_us_540 n 420_us_636 n 415_us_361 n bolling v sharpe supra pincite in evaluating whether a statutory classification violates equal protection we generally apply a rational basis standard see regan v taxation with representation supra pincite we apply a higher standard of review 1ie strict scrutiny only if it is found that the statute impermissibly interferes with --- - the exercise of a fundamental right such as freedom of speech or employs a suspect classification such as race see eg id 448_us_297 427_us_307 411_us_1 sec_151l e does not interfere with the exercise of a fundamental right or employ a suspect classification see miller v commissioner supra holding that sec_151l e does not violate the free exercise of religion therefore we need not apply a higher level of scrutiny but must decide whether the statutory ssn requirement of sec_15l e bears a rational relation to a legitimate governmental purpose see regan v taxation with representation supra pincite it is especially difficult to demonstrate that no rational basis exists for a classification in a revenue measure for which the presumption that an act of congress is constitutional is particularly strong see 69_tc_505 56_tc_1379 affd per curiam 459_f2d_1045 2d cir it is settled in this court that the ssn requirement is the least restrictive means of achieving the government’s compelling interests in implementing the federal tax system in a uniform mandatory way and in detecting fraudulent claims to dependency -- - exemptions see miller v commissioner supra kocher v commissioner supra davis v commissioner supra the ssn serves as a mechanism in determining whether an ssn has been claimed on another return for the year and serves as verification of the existence of a claimed dependent see miller v commissioner supra pincite petitioners’ attempt at limiting the applicability of sec_15l e is therefore without merit in view of the foregoing we hold that sec_151 is not unconstitutional as alleged by petitioners we hold further that by virtue of that section petitioners’ failure to provide social_security numbers for their children on their income_tax return precludes the allowance of deductions for dependency_exemptions for their children see miller v commissioner supra kocher v commissioner supra davis v commissioner supra we have considered all of the other arguments made by petitioners and to the extent that we have not specifically addressed them we find them to be without merit to reflect the foregoing decision will be entered for respondent
